Citation Nr: 1711228	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2013, a different Veterans Law Judge (VLJ) expanded the Veteran's service connection claim for PTSD to encompass all psychiatric disorders and remanded the claim for additional development. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). In December 2014 and March 2016, other VLJs also remanded the claim for additional development; it has since been reassigned to the undersigned for appellate review. 


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD.

2. The Veteran is currently diagnosed with bipolar disorder, but it is not shown to have been manifested in service and the preponderance of the evidence is against a finding that it is related to his service or to any disease, event, or injury therein.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, to include PTSD, anxiety, and bipolar disorder, is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated March 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained treatment records identified by the Veteran, including VA treatment records and private treatment records. The Board notes that in April 2016, in compliance with the March 2016 Board remand, the RO requested information from the Veteran related to Dr. A.P. There was no response to this request and, therefore, the Board has not been able to request these records from Dr. A.P.  Nevertheless, the Board finds that VA's duty to assist has been met.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street and the Veteran cannot passively wait for assistance in those circumstances where he "may or should have information that is essential in obtaining the putative evidence."). The Veteran has not identified any additional records that could be used to support the claim. 

The Board acknowledges that in June 2009 the RO prepared a formal finding that the Veteran's service treatment records (STRs) were unavailable. In its March 2016 remand, the Board instructed the RO to undertake exhaustive development to associate the Veteran's STRs with the file. It appears that such development was completed. The Veteran has not asserted that additional STRs remain outstanding.

Pursuant to each previous Board remand, VA examinations with medical opinions were provided in July 2009, July 2013, March 2015, and June 2016. As is discussed in more detail below, the opinions, taken together, contain informed discussions of the pertinent medical history sufficient to decide the claim at issue. Therefore, the Board concludes that there has been substantial compliance with the prior remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). The Veteran was provided copies of the opinions and afforded an opportunity to respond. Accordingly, VA's duty to assist is met.

II. Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition to the above legal criteria, service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal link (nexus) between current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptoms since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).

Lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background

The Veteran stated that he developed PTSD from a stressor event in service, specifically (verified) hostile enemy attacks at DaNang Air Base (DaNang) while he was stationed there. 

In his Application for Benefits (claim), the Veteran reported that his disability had its onset on January 1, 1975. However, in his January 2010 substantive appeal, the Veteran reported that he began having periods of depression, anxiety and a sleep disorder within his first year of separation from service.

The Veteran's STRs are silent for any psychiatric treatment or diagnosis. Although the Veteran self-reported a history of nightmares and depression or excessive worry on his April 1970 induction report of medical history, his medical examination was normal.  [The Board notes that, therefore, the presumption of soundness attaches. See 38 C.F.R. § 3.304(b).]  His separation examination was negative for any psychiatric disability. 
The Veteran reported in-patient treatment for a severe paranoia episode in 1976 (sometimes reported as 1975). The Veteran received shock treatment at the time. Though medical records from the hospital could not be obtained, the Veteran's spouse and two siblings corroborated the Veteran's hospitalization. The Veteran's spouse also reported that "[n]one of the [Veteran's psychiatric] episodes occurred to my knowledge from the time we met in 1969 until after he returned home from VietNam in Feb[ruary] 1972."

The Veteran reported in his claim that he was treated by Ms. MBL, clinical psychologist, from January 1975 to July 1995. Ms. MBL stated in January 2009 that, though medical records had been destroyed, she remembered that the Veteran presented symptoms of bipolar disorder, mixed type, and was treated in the mid-1980s. She reported that, during his manic episodes, the Veteran was hyper-alert with some paranoid ideation, particularly toward his employer. 

In March 2000, the Veteran was treated by Dr. JB for increased stress, major depression, and increased anxiety.

In December 2008, the Veteran experienced a severe attack of paranoia and anxiety. He reported that he had racing thoughts, very high energy levels, sleep disturbances, and that he could not focus on anything.

In January 2009, the Veteran had a positive PTSD screening. The screening consisted of four questions relating to symptoms of nightmares, avoidance, being constantly on guard, and feeling numb or detached. The Veteran answered that he experienced all of those symptoms within the previous month. The screening did not use the Diagnostic and Statistical Manual of Mental Disorders (i.e., DSM-IV or DSM-5) criteria.

In February 2009, the Veteran was given a diagnosis of bipolar disorder (based on history) and rule out PTSD.  [The Board notes that the expression "rule out . . . is typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained." ALVIN E. HOUSE, DSM-IV DIAGNOSIS IN THE SCHOOLS 33 (2002). It is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)." Id.]

In April 2009, the Veteran reported that he was treated in Toledo, Ohio from 1975 to 2000. From February 2009 through at least October 2009, the Veteran's VA physician and social worker reported the Veteran was a poor historian.

In a July 2009 VA examination, combat experience was reported as a potential stressor. The Veteran also stated that he broke his ankle by stepping in a hole while running through a field as hostile enemies were infiltrating the compound. He denied intrusive thoughts and emotional or physiological reactivity flashbacks. He stated he would rather not think about the military, though he does not have trouble avoiding those thoughts. He preferred not to discuss his military experiences. He denied sleep disturbances, irritability, and concentration problems. He reported some hypervigilance before starting medication, but it had improved. He denied startling easily. The VA examiner opined that the Veteran did not meet the criteria for PTSD because he did not exhibit distressing re-experiencing, and gave a diagnosis of bipolar disorder, by history only. The Veteran thereafter stated that he was unable to fully inform the examiner because the examination started late, he became anxious, and believed he was bothering the examiner. The VA examination was held inadequate by the Board in June 2013 because the examiner was not fully informed and did not discuss the causation of bipolar disorder. 

In his September 2009 Notice of Disagreement (NOD), the Veteran stated that he is troubled by some of his military experiences. He stated he believed he has PTSD because he never had or was treated for anxiety, a sleep disorder, paranoia, or depression prior to his military service.

In October 2009, the Veteran and his spouse reported that he is more isolated and withdrawn than previously. He felt tired throughout the day and did not want to communicate. 

In March 2010, the Veteran was again diagnosed with bipolar disorder, by history. The Veteran was anxious and irritable, but reported that it lasts for a few weeks and subsides either naturally or with treatment. Thereafter, through most of 2012, the Veteran's bipolar disorder was reported as stable in VA medical treatment records.

In July 2013, the Veteran underwent another VA examination. The examiner diagnosed the Veteran with bipolar disorder, type I. The examiner stated that the Veteran reported the occurrence of a stressor, but did not report any PTSD symptoms otherwise. There were no re-experiencing, avoidance, or hyperarousal symptoms. He had a history of mood disturbance, which had been in remission for approximately two years, but there was no discernible link between these symptoms and the confirmed stressor. The examiner opined that there is no indication that the Veteran's symptoms had onset during military service. In December 2014, the Board held the examination inadequate because, inter alia, the examiner did not discuss whether the Veteran's bipolar disorder was related to his service generally.

In March 2015, the Veteran was given a diagnosis of unspecified psychotic disorder, with major depressive disorder recurrent with psychotic features ruled out. The Veteran reported issues with sleep and anxiety, and increased irritability with others. 

In a March 2015 VA examination, the Veteran stated that he was "right by the airport in DaNang, and they tried to bomb that airport all the time." He did not describe loss of interest, anhedonia or apathy with regard to interest in usual activities. He reported a sleep disturbance. The Veteran did not describe reliving, avoidance or hyperarousal symptoms associated with a specific traumatic event or stressor. While the Veteran stated that he had some periods of depressed mood, he did not affirm hopelessness, crying, sadness, or even persistent irritability. He did not report decreased motivation, withdrawal or isolative behaviors. The examiner also stated that medical literature generally shows that delayed onset of PTSD past one year is extremely rare. The VA examiner diagnosed the Veteran with bipolar disorder, type I, in remission. In March 2016, the Board held the VA examination inadequate because, inter alia, it did not address the Veteran's verified stressor and whether the disorder pre-existed military service.

In April 2015, the Veteran was diagnosed with unspecified depressive disorder, by history and by Veteran report. He reported that he did not like to get out of the house, avoided crowds, and preferred to be alone. He denied hallucinations. This diagnosis is listed in his VA treatment records throughout 2015. 

The Veteran underwent another VA examination in June 2016. The examiner diagnosed the Veteran with bipolar I disorder, in full remission. She opined that it is not at least as likely as not that the disorder manifested during active duty or is otherwise related to an event, injury, or disease incurred during active duty service. She further stated there is no indication that symptoms of bipolar disorder had onset during military service and there is no discernible nexus among historically reported symptoms and the Veteran's military service. She opined that the Veteran's bipolar disorder had its onset at some point after discharge from service, and because there is no indication that it pre-existed service or had onset during service, there was no aggravation. She stated she considered numerous documents in the record, including lay statements by the Veteran and his spouse. The June 2016 VA examiner also discussed that while the Veteran had a verified stressor that meets the criteria for a PTSD, the Veteran does not meet other diagnostic criteria for PTSD, such as re-experiencing, avoidance, or hyperarousal symptoms.

At times throughout the Veteran's medical records, the Veteran reported symptoms of depression or was positively screened for depression, such as in January 2009 and March 2015, while at other times he denied symptoms of depression, such as in February 2009, January 2016, and May 2016.

Additionally, throughout the Veteran's medical records he asserted that he was in combat while in Vietnam. Often, when describing his combat experience, such as in the July 2009 VA examination, the dates listed were his entire deployment to Vietnam. Similarly, in the March 2015 VA examination, the explanation of the Veteran's combat experience was "One tour in Vietnam." The Veteran stated in his January 2010 VA Form 9 substantive appeal that the attacks on DaNang resulted "in s[]hrapnel holes in our barrack walls. I also witnessed s[]hrapnel coming into our dining hall, piercing a water cooler nearby me." The Veteran's military occupational specialty (MOS) was cook.
IV. Analysis

While the Veteran has a verified stressor for PTSD (hostile enemy attacks at DaNang), the record does not show that the Veteran has ever received a diagnosis of PTSD using DSM criteria; it shows diagnoses of other psychiatric disabilities, to include bipolar disorder and depression. During the pendency of the claim, the Veteran rarely, if ever, confirmed various symptoms of PTSD, such as re-experiencing, hyperarousal, and avoidance. The Board finds little probative value in the positive January 2009 PTSD screening, because it consisted of only four questions and was not an in-depth medical review of the Veteran's history and symptoms in accordance with the DSM. Accordingly, the Board finds that the Veteran does not have PTSD for service-connection purposes. See 38 C.F.R. § 3.304(f).

The Board notes that a possible additional stressor of breaking an ankle while running from enemies was noted in the July 2009 VA examination; however, remand to verify the stressor is unnecessary because the Veteran does not have a diagnosis of PTSD. 

The record shows that the Veteran has a current diagnosis of bipolar disorder, type I. The Veteran has been consistently diagnosed with a type of bipolar disorder since at least the mid-1980's, as reflected in Ms. MBL's January 2009 statement. The record confirms Ms. MBL's description of the Veteran's manic state of hyper-alertness, with additional periods of severe paranoia and anxiety demonstrated in 1976 (or 1975) and December 2008. Most recently, the June 2016 VA examiner diagnosed the Veteran with bipolar disorder. Likewise, every previous VA examiner, over an extensive period of appeal, diagnosed the Veteran with bipolar disorder. Additionally, he was diagnosed with bipolar disorder, by history, in February 2009 and March 2010. The Board notes that the Veteran was also diagnosed with an unspecified psychotic disorder and an unspecified depressive disorder in early 2015, but attaches more probative value to the largely consistent history of bipolar diagnoses as described above.

Nonetheless, there is little, if any, medical evidence that discusses the cause of the Veteran's bipolar disorder (or any other diagnosed psychiatric disability) other than the VA examinations in record. The June 2016 VA examiner stated that the Veteran's bipolar disorder is not at least as likely as not related to an event, injury, or disease incurred during active duty service. She opined that there is no indication that symptoms of bipolar disorder had onset during military service, which is supported by the Veteran's silent STRs and the Veteran's repeated statements that he started having symptoms after service. She stated there is no discernible nexus between the Veteran's historically reported symptoms and his military service. The Board finds the statements by the Veteran and his spouse regarding the Veteran's symptoms and hospitalization in 1975 or 1976 competent and credible, but there is little evidence of his medical diagnosis at the time and its causation. Therefore, the Board attaches more weight to the VA opinions, in particular the June 2016 VA opinion. 

The Board has considered the Veteran's statements that he has PTSD caused by his military service and his spouse's statement that his symptoms did not start until after he was discharged from the military. But while the Veteran and his spouse are competent (i.e. qualified) to report observable symptoms, they do not have the appropriate medical training and expertise to make themselves competent to provide an opinion about the complex medical question of diagnosing a psychiatric disability and identifying its cause. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). Accordingly, the Board attaches more probative value to the VA medical opinions as described above.

The Board has also considered whether the Veteran has a psychosis that manifested itself within one year of service pursuant to 38 C.F.R. §§ 3.307, 3.309(a). The Veteran's spouse stated that none of the Veteran's psychiatric episodes occurred until after February 1972. She did not state explicitly when the Veteran's symptoms started, only that it was after February 1972. Therefore, the Board does not consider the statement evidence of symptom manifestation within one year of service, and it is given little probative value. 

The Veteran's January 2010 statement that his symptoms manifested within one year of service is contradicted by his claim and his medical records, wherein he consistently stated his disability began in 1975 or 1976. These inconsistencies, in addition to the reports in medical records that the Veteran is not an accurate historian, compel the Board to conclude that the more recent statements made in the course of seeking VA benefits are not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record). To be clear, the Board is not questioning the Veteran's honesty or moral character. The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to this particular statement. See Caluza, 7 Vet. App. at 510-11. Therefore, the Board affords it little probative weight. Id.

Finally, the Board has considered whether service connection is warranted under the combat presumption provisions of 38 U.S.C.A. § 1154(b). The Veteran's statements indicate and records verify that he was located at DaNang while it was attacked, not that he personally was engaged in combat. Review of the Veteran's military personnel records, to include his DD-214, does not indicate receipt of awards or medals which would indicate combat service, nor is his MOS as a cook consistent with combat experience. Consequently, the Board finds that the preponderance of evidence weighs against a finding of combat status and the provisions of 38 U.S.C.A. § 1154(b) do not apply in this matter. However, even if the Veteran was deemed to have combat experience and the combat presumption were to apply, the preponderance of the evidence remains against a finding of nexus between the Veteran's psychiatric disability and his military service, and the claim must still be denied. See Caluza, 7 Vet.App. at 507 ("Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service that is, what happened then-not the questions of either current disability or nexus to service . . . ."). 

The preponderance of the evidence shows that the Veteran's bipolar disorder is not related to his service or to any disease, event, or injury therein, nor that the Veteran's symptoms manifested within one year of service. Therefore, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and bipolar disorder, is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


